Citation Nr: 0505266	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  99-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of a partial amputation of the right thumb rated as non-
compensable from January 26, 1996 to May 12, 2004, and 10 
percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
amputation of the tip of the right thumb, rated as non-
compensable.

In October 2000, the Board remanded the veteran's claims for 
further development.  

In October 2003, the Board granted service connection for 
PTSD and remanded the veteran's claims of service connection 
for bilateral hearing loss and entitlement to an increased 
evaluation for residuals of a partial amputation of the right 
thumb for further development.  In October 2004, the RO 
granted service connection for bilateral hearing loss.  This 
is a complete grant of the benefit sought regarding this 
issue.  Therefore this issue is no longer before the Board 
for appellate consideration.

In October 2004, the RO also increased the non-compensable 
rating in effect for the amputation of the tip of the right 
thumb to 10 percent effective May 13, 2004.


FINDINGS OF FACT

1.  From January 26, 1996 to May 12, 2004, residuals of 
amputation of the right thumb tip, the major extremity, were 
manifested by complaints of pain and numbness without any 
functional impairment.

2.  Effective from May 13, 2004, the residuals of amputation 
of the right thumb tip, the major extremity, result in the 
equivalent of limitation of motion resulting in a gap of more 
than 5.1 cm between the thumb pad and the fingers.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for 
residuals of amputation of the right thumb tip, the major 
extremity from January 26, 1996 to May 12, 2004 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5152, 5224, 5228 (effective prior to August 
26, 2002, and effective August 26, 2002).  

2.  The criteria for an initial 20 percent rating for 
residuals of amputation of the right thumb tip, the major 
extremity, from May 13, 2004 have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 1999 statement of 
the case, an October 2004 supplemental statement of the case, 
and VCAA letters were sent in April 2003 and April 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The April 2003 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the April 2003 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Concerning the claim for an increased rating, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that cases which arise from dissatisfaction 
with an initial rating are "down-stream" elements of the 
claim for compensation, rather than new claims.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the 
RO properly (See VAOPGCPREC 8-2003) provided notice, issuing 
a supplemental statement of the case in October 2004.  The 
SSOC outlined the controlling law and regulations, as well as 
what the evidence showed, and explained the basis for the 
rating determination.

Factual Background

The veteran's September 1966 enlistment examination is 
negative for any right thumb injuries or conditions.  He was 
noted to be right-handed.

While in service in July 1968, the veteran was changing a 
flat tire when the jack slipped and his right thumb was 
caught between the fender and the lug wrench.  A July 1968 
Statement of Medical Examination and Duty Status indicates 
that the veteran's right thumb was amputated.

The veteran's January 1970 separation examination indicates a 
scar on the right thumb.

In September 1996, the RO granted the veteran noncompensable 
service connection for amputation of the right thumb tip, 
effective from January 26, 1996.

In a January 1997 statement in support of claim, the veteran 
indicated that he was right-handed.  He stated that the tip 
of his right thumb was amputated and reattached, and was now 
numb and developing traumatic arthritis.  He noted that 
because he used his right thumb guardedly, it was no longer 
equal in size and strength to his left thumb.  

A March 1999 VA examination indicates that the veteran 
reported that in 1968 he was changing a tire and the car fell 
off the jack, caught his right thumb, and partially severed 
the tip end of the right thumb.  He stated that the tip end 
of the flesh was hanging by a small neck of tissue.  He could 
not say if any bone loss was involved.  He reported that the 
severed end was sutured back in place and the graft took.  He 
stated that since then, the tip of his thumb was numb and was 
painful when cold.  On examination, there was no swelling, 
deformity, or tenderness of the end of the thumb.  The scar 
was well healed, the graft had good color, it was warm, and 
had good blanch recovery.  The skin was normal looking, and 
there were no ulcers or any other problems associated with 
it.  The circulation was good and the muscles were all right.  
There was no limited motion in the distal interphalangeal 
joint of the thumb, with extension to 180 degrees, and 
flexion to 90 degrees.  In looking at the dorsum of the 
thumb, the amputation went through the nail about 7-mm back 
from the distal edge of the nail.  If looking on the volar 
aspect of the thumb, the isthmus of the flap was about 2-cm 
from the distal end of the thumb and was abut 5-mm across at 
the base.  The examiner was unable to palpate any bone under 
the scar.  There were no neuromas of the distal end of the 
thumb.  The right thumb was about 2- to 3-mm shorter than the 
left thumb.  X-ray showed degenerative change at the tuft of 
the first digit of the right hand.  There was no evidence of 
an acute fracture, and no large soft tissue defects were 
seen.  The diagnosis was status post partial amputation of 
the distal end of the right thumb with hypesthesias and 
occasional pain with no joint dysfunction.  

In a June 1999 statement, the veteran indicated that he 
experienced moderate pain and tenderness upon movement.  He 
noted that cold weather intensified his discomfort, and 
occasionally there was some numbness.  

A May 13, 2004 VA examination indicates that the veteran 
complained of right thumb pain and numbness, as well as loss 
of function, associated with weakness, stiffness, swelling, 
heat, and redness.  The veteran denied a history of 
inflammatory arthritis.  He complained of numbness of the 
thumb tip, as well as weakness in grip.  He stated that he 
had pain from 0 to 10 out of 10, and characterized the pain 
as aching, burning, dull, sharp, sore, and throbbing.  The 
pain was continuous, and was precipitated and intensified by 
grasping, contact of the thumb to surfaces, gripping, and 
cold weather.  The pain was only partially alleviated by 
ceasing and precipitating activity, rest, warmth, warm soaks, 
as well as ice packs and analgesic medication.  

On examination, the veteran had pain complaints, grimacing, 
and guarding, as well as motion restriction and function 
associated with the thumb.  The tip of the thumb was very 
tender to palpation.  There was only minimal swelling of the 
tip of the thumb.  The mobility of the thumb approximating 
the medial, transverse, and palmar fold was 5.0 cm.  In 
regard to grasping, the veteran was unable to maintain grasp 
of an object such as a heavy textbook without pain and 
weakness secondary to his thumb.  Pushing and pulling were 
not an obstacle relative to the thumb.  He was unable to 
twist jar tops because of thumb pain.  He had difficulty with 
probing, with holding a writing instrument, and touching, 
secondary to his thumb pain.  Flexion of the right thumb 
metacarpophalangeal joint was 0 to 45 degrees, out of 90 
degrees.  Hyperextension of the metacarpophalangeal joint was 
0 to 0 degrees, out of 0 to 30 degrees.  The interphalangeal 
joint flexion was 0 to 45 degrees, out of 0 to 120 degrees.  
The thumb hyperextension of the interphalangeal joint was 0 
to 15 degrees, out of 0 to 0 degrees.  There was a visible 
laceration scar of the thumb, which had mild tenderness to 
palpation.  Neurological exam was unremarkable, with the 
exception that the two-point discrimination was greater than 
10-mm at the thumb tip, suggesting that his discrimination on 
two-point was very poor.  X-rays showed no fracture, 
dislocation, or erosion.  The impression was right thumb 
traumatic amputation of the distal tip of the thumb.  

The examiner noted that in his opinion, it was likely that 
the service-connected injury was the cause of the current 
claimed disability and injury, and the thumb injury was 
causally related to the complaints of pain and loss of 
function.  It was the examiner's opinion that the veteran 
exhibited and exercised full effort in attempting to perform 
the tasks required.  The examiner stated that it was not the 
loss of the length of the thumb that was the major 
consideration, but rather the effect of the crush injury 
through the amputation of the distal thumb and its effect on 
the nerve tissue of the important thumb tip.  The area 
affected was the area directly on the tip of the thumb, an 
area that would correspond to the thumbnail in terms of its 
involvement of the distal thumb.  The examiner noted that the 
testing of the veteran's functional capacity showed marked 
limitation because of his loss of the two-point 
discrimination and some evidence of causalgia because of 
nerve damage to the tip of the thumb.  

In October 2004, the RO increased the veteran's service-
connected residuals of amputation of right thumb tip, to a 10 
percent evaluation effective from May 13, 2004.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

By a September 1996 decision, the RO assigned a 
noncompensable rating, effective January 26, 1996, for 
amputation of the right thumb tip in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
In an October 2004 decision, the RO increased the veteran's 
rating for residuals of amputation of the right thumb tip to 
10 percent, effective from May 13, 2004.

Effective prior to August 26, 2002, Diagnostic Code 5224, 
ankylosis of the thumb, provided for a 20 percent rating for 
unfavorable ankylosis in the major hand and a 20 percent 
rating for unfavorable ankylosis in the minor hand.  
Favorable ankylosis of the thumb was rated as 10 percent 
disabling in the major hand, and 10 percent disabling in the 
minor hand.  Note: Extremely unfavorable ankylosis of the 
thumb was to be rated as amputation under Diagnostic Code 
5152.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules were observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, was to be 
rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, was to be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
was to be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating was to be for 
favorable ankylosis, otherwise unfavorable; (4) With the 
thumb, the carpometacarpal joint was to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (1996).

Diagnostic Code 5152, amputation of the thumb, provides a 40 
percent rating for amputation with metacarpal resection in 
the major hand.  A 30 percent rating is warranted for 
amputation at metacarpophalangeal joint or through the 
proximal phalanx in the major hand.  A 20 percent rating is 
warranted for amputation at distal joint or through the 
distal phalanx in the major hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5152 (2004).

Effective August 26, 2002, Diagnostic Code 5224, ankylosis of 
the thumb, provides a 20 percent rating for unfavorable 
ankylosis of the thumb, major hand.  Favorable ankylosis of 
the thumb, major hand, warrants a 10 percent rating.  Note:  
Also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  

Diagnostic Code 5228, limitation of motion of either thumb, 
warrants a rating of 0 percent when there is a gap of less 
than one inch (2.5 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is assigned for limitation of motion of either 
thumb when there is a gap of one to two inches (2.5 to 5.1 
cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
assigned for limitation of motion of either thumb when there 
is a gap of more than two inches (5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004).

38 C.F.R. § 4.71a (2004) provides the following table, in 
relevant part:

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand.

(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.

(ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.

(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.

(iv) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004). 

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The first aspect of the claim to consider is whether a 
compensable rating is warranted prior to May 13, 2004.

In this regard, the March 1999 VA examination indicates that 
the veteran reported numbness at the top of his thumb and 
occasional pain.  However, the evaluation showed that the 
veteran's thumb had no swelling, deformity, tenderness, or 
limitation of motion.  Also the examiner indicated that the 
amputation when looking at the dorsum of the thumb went 
through the nail about 7-mm back from the distal edge of the 
nail.  If looking on the volar aspect of the thumb, the 
isthmus of the flap was about 2-cm from the distal end of the 
thumb and was abut 5-mm across at the base.  These findings 
do not satisfy the criteria for a higher rating prior to May 
13, 2004.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  However, in view of the 
normal findings shown during the March 1999 examination, 
including range of motion, the Board finds that the pain-
related functional impairment does not warrant a compensable 
evaluation.  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2004)

The final aspect of the claim to consider is whether a rating 
in excess of 10 percent is warranted prior effective from May 
13, 2004.

The May 13, 2004 VA examination indicates that the veteran 
complained of right thumb pain and numbness.  On examination, 
the veteran had mobility of the thumb approximating the 
medial, transverse, and palmar fold to 5.0 cm.  There was no 
evidence of unfavorable ankylosis.  

The Board will now consider the functional impairment due to 
pain as set forth in the DeLuca case.  The May 13, 2004 
examination showed that the veteran reported thumb pain 
numbness, loss of function associated with weakness, 
stiffness, swelling, heat, and redness.  The examination 
confirmed the presence of a weakened grip.  Additionally, the 
examiner indicated that the veteran's functional capacity 
showed marked limitation because of his loss of the two-point 
discrimination and some evidence of causalgia because of 
nerve damage to the tip of the thumb.

After reviewing this evidence the Board finds that the 
functional impairment caused by the pain from the amputation 
of the right thumb tip results in the equivalent of 
limitation of motion resulting in a gap of more than 5.1 cm 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Accordingly, a rating of 
20 percent is warranted under Diagnostic Code 5228 effective 
May 13, 2004, the date of the VA examination.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

However, this same evidence does not provide a basis for a 
rating in excess of 20 percent as the evidence does not show 
involvement of any other digits of the right hand or that the 
amputation occurred at the metacarpophalangeal joint or 
through the proximal phalanx.  


ORDER

Entitlement to an initial compensable rating for residuals of 
amputation of the right thumb tip, the major extremity from 
January 26, 1996 to May 12, 2004 is denied.  

Entitlement to an initial 20 percent rating for residuals of 
amputation of the right thumb tip, the major extremity, from 
May 13, 2004 is granted subject to the law and regulations 
governing the payment of monetary benefits.  





	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


